Citation Nr: 1309145	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  09-35 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case is now under the jurisdiction of the Houston, Texas, RO.  In September 2012, the Veteran provided testimony before the undersigned at a Travel Board hearing in Houston, Texas; a transcript of the hearing is of record.  In November 2012 the Board remanded the case for additional development, which has been completed

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

Tinnitus was not shown to have been present during active service or within one year following separation from service active duty; and tinnitus, first diagnosed after service, is not shown to be related to an injury, disease, or event of service origin or to the service-connected hearing loss. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service, and is not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in a letter sent in May 2007.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006).  The claim was readjudicated in the February 2013 supplemental statement of the case.

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the Veterans Law Judge noted the basis of the prior determinations and noted the elements of the claim that were lacking to substantiate the claim.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, to include medical opinions and records in support of the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has any prejudice been identified in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The claims file shows that the Veteran's service treatment records were destroyed in a fire at the National Personnel Records Center, and are unavailable.  The Veteran was notified that his service treatment records were unavailable and the Veteran has had an opportunity to submit any records in his possession.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The claimant was provided the opportunity to present pertinent evidence.  The Virtual VA file and available private and VA treatment records have been obtained.  In addition, he has been provided with VA examinations in connection with his present claim.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Service connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, including an organic disease of the nervous system, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).  

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2012).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists, and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2012).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran contends that he developed tinnitus as a result of acoustic trauma during the performance of his duties as an aerial gunner, aircraft mechanic, flight officer and aircraft navigator with the qualification of bombardier.  Specifically, he claims exposure to excessive noise from machine guns, bomb explosions and jet engine, without hearing protection.  In the alternative, the Veteran claims that his tinnitus is secondary to the service-connected hearing loss. 

The Veteran's DD Form 214 reflects that his occupational specialty was listed as a navigator 1054 and flight maintenance gunner.  A January 1994 Army Certification of Military Service for his period of service from June 1945 to November 1945, shows that the Veteran served as a flight officer.  The service treatment records are not available as these were destroyed in a fire on July 12, 1973.

After service, the Veteran underwent a VA audiological examination in August 2010.  He reported onset of tinnitus in the last few years.  The examiner opined that the Veteran's tinnitus was less likely than not related to his service.  In this regard, the examiner noted that the Veteran's report of tinnitus was consistent with normal tinnitus.  The duration and frequency of occurrence was not descriptive of noise induced tinnitus.  Moreover, the Veteran's report of onset of tinnitus in the recent years was inconsistent with tinnitus that develops as a result of noise exposure in the 1940's.  

At a personal hearing in September 2012, the Veteran reported excessive noise exposure during service from engine noise and in the performance of his duties as a bombardier and navigator on a B-29 aircraft in service.  He related onset of tinnitus at that time with worsening in recent years.  

On VA audiological examination in December 2012, the examiner opined that it was less likely than not that the Veteran's tinnitus was a symptom associated with the Veteran's service-connected hearing loss.  The examiner explained that normally most people experienced tinnitus approximately once a week for less than 5 minutes, regardless of hearing loss.  By contrast, the Veteran endorsed tinnitus a few days per month.  The examiner further opined that the Veteran's tinnitus was less likely than not caused by or the result of military noise exposure.  The examiner based the opinion on the Veteran's report of onset of tinnitus a few years earlier.  The examiner noted that when the Veteran was asked to be more specific regarding onset of tinnitus, and the Veteran indicated that he had experienced tinnitus for approximately 10 years, but could not remember exactly how long.  He also denied any specific event relating to the onset of tinnitus.  

In this case, the medical evidence shows that the Veteran has tinnitus.  Specifically, the Veteran reported on VA examinations that he had recurrent tinnitus.  The audiologists appeared to have found the Veteran's account of current tinnitus credible.  Moreover, the Veteran is considered competent to report the presence of tinnitus, and there is no indication from the record that his account of current tinnitus is not credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Thus, the presence of current tinnitus is also established. 

Having determined that the Veteran currently has a diagnosis of tinnitus, the remaining question before the Board is whether there is nexus between the currently diagnosed tinnitus and his service, or the service-connected and hearing loss.  

The Board initially observes that the Veteran's DD Form 214 identifies his military occupational specialty as a navigator 1054 and flight maintenance gunner.  He has competently reported being exposed to loud noise from machine guns, bomb explosions and jet engine, without hearing protection.  The Board finds that the Veteran's competent lay account of having been exposed to military noise is consistent with the circumstances of his service, and is, therefore, deemed credible. 

While the Veteran attributes his tinnitus to acoustic trauma in service or to the service-connected hearing loss, it does not necessarily follow that there is a relationship between any current tinnitus and his service or hearing loss.  In this case, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's current tinnitus is related to active military service, to include in-service noise exposure, or the service-connected hearing loss. 

To the extent that the Veteran asserts continuity of symptomatology of ringing in the ears after the claimed in-service excessive noise exposure and after discharge from service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Here, the Veteran's statements as to continuity of symptoms since service are inconsistent with other clinical documentation where he spoke otherwise, and identified the onset of the condition in the last 10 years.  In light of absence of any report or indication of tinnitus until more than 50 years after separation from service, and given the Veteran's conflicting accounts as to the onset of this condition, the Board finds that the Veteran's statements are not probative, and that the continuity of symptomatology has not been established, either through the competent evidence or through the Veteran's statements and testimony. 

Further, the length of time between his separation from service and the initial treatment record showing complaints of tinnitus weighs against continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The absence of symptoms constitutes negative evidence and opposes the claim.  Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002).  

As for service connection based on the initial diagnosis after service, where the determinative issue involves a question of a medical nexus or medical causation, a lay assertion of medical causation is not competent evidence.  Competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical opinion.  38 C.F.R. § 3.159 (2012).  The Veteran, as a lay person, is not competent to report that his current tinnitus, first shown after service, is related to service, including excessive noise exposure therein or to the service-connected hearing loss.  

As stated above, the VA obtained examinations to address the etiology of the Veteran's tinnitus, however, the preponderance of the evidence is against a finding that there is a nexus relationship between the Veteran's tinnitus and service, or the service-connected hearing loss.   On VA audiological examination in August 2010, the examiner opined that the Veteran's tinnitus was less likely than not related to his service because the duration and frequency of occurrence was not descriptive of noise induced tinnitus.  Similarly, the VA examiner in December 2012 opined that the Veteran's tinnitus was less likely than not caused by or the result of military noise exposure.  Significantly, both VA examiners found it noteworthy that the Veteran reported onset of tinnitus in the recent years, which was inconsistent with tinnitus that develops as a result of noise exposure in the 1940's.  It was further noted that when the Veteran was asked to be more specific regarding onset of tinnitus, he indicated that he had experienced tinnitus for approximately 10 years, but could not remember exactly how long, which was approximately 67 years after service discharge.  The Veteran also denied any specific event relating to the onset of tinnitus.  

The VA examiner in December 2012 also addressed the Veteran's contention that his tinnitus is secondary to the service-connected hearing loss.  The examiner opined that it was less likely than not that the Veteran's tinnitus was a symptom associated with the Veteran's hearing loss, because normally most people experienced tinnitus approximately once a week for less than 5 minutes, regardless of hearing loss.  By contrast, the Veteran endorsed tinnitus a few days per month.  

The VA examiners, unlike the Veteran, have specialized expertise in the area of auditory disorders and are able to render a competent opinions regarding the likelihood that the claimed disorder is related to service or service-connected disability.  Also, the VA examiners' opinions are based on review of the claims folder, to include the Veteran's audiometric testing results post-service discharge.   The examiners also addressed the Veteran's reports of excessive noise exposure in service and his complaints of tinnitus, and explained, based on sound medical principles, why the Veteran's tinnitus was less likely than not related to service, or hearing loss, despite the Veteran's assertions.  While the Veteran is competent to report tinnitus he is not competent to render an opinion regarding its etiology, and there is no competent medical evidence that supports the claim.

In summary, the most credible and probative evidence shows that tinnitus manifested more than 1 year after discharge from service and is not otherwise related to service or the service-connected hearing loss.  For these reasons, the preponderance of the evidence weighs against the award of service connection for tinnitus. 

Under the circumstances described above, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


